Case: 14-15526    Date Filed: 12/21/2015   Page: 1 of 3


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15526
                     ________________________

                 D.C. Docket No. 8:13-cv-01408-TBM


KAKAWI YACHTING, INC.,

                                  Plaintiff - Counter Defendant - Appellant,

versus

MARLOW MARINE SALES, INC.,
MARLOW MARINE SERVICE, INC.,
MARLOW-MERRILL-STEVENS, LLC,
DAVID MARLOW,
MICHAEL CANNOVA,
MARLOW YACHTS, LTD,
MARLOW YACHTS LTD, INC.,

                                  Defendants - Counter Claimants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (December 21, 2015)
                Case: 14-15526       Date Filed: 12/21/2015       Page: 2 of 3


Before WILSON, WILLIAM PRYOR, and GILMAN, ∗ Circuit Judges.

PER CURIAM:

       Kakawi Yachting, Inc. (Kakawi) appeals the district court’s grant of

summary judgment in favor of defendants Marlow Marine Sales, Inc., Marlow

Marine Services, Inc., Marlow-Merrill-Stevens, LLC, David Marlow, Michael

Cannova, Marlow Yachts, Ltd., and Marlow Yachts Ltd., Inc. (collectively,

Marlow) on all claims. Kakawi alleges that the luxury yacht it purchased from

Marlow was defective because it did not meet the unrestricted navigation standards

required under the purchase contract.

       After a review of the district court’s complete and detailed order, the parties’

briefs, and having had the benefit of oral argument, we find no reversible error.

Given our highly deferential standard of review, we are unable to find an abuse of

discretion by the district court in excluding Colin Pegrum’s expert testimony and

repairs estimate (Estimate) when notice was insufficient to meet disclosure

obligations under Rule 26(a)(2). See Fed. R. Civ. P. 26(a)(2). Secondly, we find

no error in the entry of summary judgment because Kakawi is unable to prove

damages without Pegrum’s testimony and Estimate. After a searching review of

the briefs, complaint, and record, we are unable to find a request by Kakawi to the



∗
 Honorable Ronald L. Gilman, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                               2
              Case: 14-15526    Date Filed: 12/21/2015   Page: 3 of 3


court for the remedy of specific performance. Therefore, we affirm the district

court’s judgment.

      AFFIRMED.




                                         3